EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gary Jarosik on 07/28/2022.
The application has been amended as follows: 
1. (Currently Amended)  A method comprising: 
at a consent management server, receiving from a remotely-located client device a consent-processing request comprising a pointer to a network-based resource associated with [[the]] a one or more consent packages specific and unique to the client device, each of the one or more consent packages comprising identifiers of consent features of services available to the client device, each consent feature of which requires prior end-user consent in order to be activated for the client device; 
responsive to the consent-processing request, using the pointer to establish a secure interactive communication session with the client device configured for user selection of one or more consent options associated with at least one of the one or more consent packages; 
at the consent management server, receiving from the client device, via the secure interactive communication session, user consent data input including a respective consent choice for each of the one or more consent options, each respective consent choice indicating one of either acceptance or rejection of consent to activating for the client device an associated consent feature identified with the at least one of the one or more consent packages; and 
at the consent management server, storing the respective consent choices of the received consent data in a database associated with the consent management server,
wherein information corresponding to the respective consent choices stored in the database is also recorded in a device-based device record that is stored on the client device, and that comprises a device-based activation whitelist for recording an identifier of each consent feature associated with a respective consent choice indicating acceptance of consent.  

2. (Previously Presented)  The method of claim 1, wherein the pointer is specific and unique to the client device, and comprises a uniform record locator (URL) for a web resource associated with the one or more consent packages, and wherein using the pointer to establish the secure interactive communication session with the client device comprises: retrieving from a web server associated with the consent management server webpage content specific to the client device using the URL; and establishing a secure web-based communication session.  

3. (Previously Presented)  The method of claim 1, wherein the database comprises a flat database storing a respective server-based device record associated with each of one or more respective client devices, including the client device, each respective server-based device record being indexed by a key that is unique to the associated respective client device, wherein each consent feature identified with the at least one of the one or more consent packages is identified by way of a respective consent agreement, and wherein storing the respective consent choices of the received consent data in the database comprises: in the server-based device record associated with the client device, setting a status of each respective consent agreement to either accepted or rejected according to the respective consent choice associated with the consent feature identified by the respective consent agreement; synchronizing the server-based activation whitelist in the server-based device record associated with the client device with the device-based activation whitelist in the device-based device record on the client device; and synchronizing a server-based sequence number in the server-based device record associated with the client device with a device-based sequence number in the device-based device record on the client device.  

4. (Previously Presented)   The method of claim 3, wherein synchronizing the server-based activation whitelist in the server-based device record associated with the client device with the device-based activation whitelist in the device-based device record on the client comprises recording in both the server- based device record and the device-based device record the identifier of each consent feature associated with a respective consent choice indicating acceptance of consent, and wherein synchronizing the server-based sequence number in the server-based device record associated with the client device with the device-based sequence number in the device- based device record on the client comprises recording the same value for both the server-based sequence number and the device-based sequence number.  

5. (Previously Presented)   The method of claim 4, wherein a prior version of the server-based device record is stored in the flat database prior to receiving the consent-processing request, and wherein synchronizing the server-based activation whitelist in the server-based device record associated with the client device with the device-based activation whitelist in the device- based device record on the client further comprises deleting from the prior server-based activation whitelist the identifier of any consent feature corresponding to a consent feature associated with a respective consent choice indicating rejection of consent.  

6. (Previously Presented)   The method of claim 3, further comprising, prior to receiving the consent-processing request: receiving from the client device a check-in request comprising a device token previously cryptographically-signed by the consent management server, a global identifier (GID) that is a unique key associated with the client device, and a prior version of the device-based device record; retrieving a prior version of the server-based device record associated with the client device using the GID as an index key into the flat database; making a determination that the server-based activation whitelist in the prior version of the server-based device record associated with the client device is out of synchronization with the activation whitelist in the prior version of the device-based device record in the token; and in response to the determination, transmitting a consent request notification to the client device, the consent request notification being an indicator for causing the client device to transmit the consent-processing request.  

7. (Previously Presented)   The method of claim 3, further comprising, prior to receiving the consent-processing request: receiving from the client device a check-in request comprising a device token previously cryptographically-signed by the consent management server, a global identifier (GID) that is a unique key associated with the client device, and a prior version of the device-based device record; retrieving a prior version of the server-based device record associated with the client device using the GID as an index key into the flat database; making a determination that the server-based sequence number in the server-based device record associated with the client device has the same value as the device-based sequence number in the device-based device record on the content-presentation device, wherein the determination indicates that the server-based activation whitelist in the server- based device record associated with the client device is synchronized with the device-based activation whitelist in the device-based device record on the client device, and wherein the consent-processing request comprises an unsolicited request from the client device for initiation of an interactive process for review of previous consent choices.  

8. (Previously Presented)   The method of claim 3, wherein each respective consent agreement is associated with a human-readable description of the respective agreement, and wherein using the pointer to establish a secure interactive communication session with the client device comprises: determining a language associated with the client device; and providing to the client device, within the interactive communication session, the human- readable description in the language.
  
9. (Previously Presented)   The method of claim 1, wherein the identifier of each given consent feature associated with a respective consent choice identifies at least one of (i) one or more device functions of the given consent feature that are configured for carrying out device-side operations of the given consent feature, or (ii) one or more cloud functions of the given consent feature that are configured for carrying out cloud-side operations of the given consent feature.  
10. (Previously Presented)   The method of claim 1, wherein the client device is a user device for presentation reception and presentation of at least one of video media content or audio media content, and wherein the consent features comprise a feature suite, the feature suite being at least one of (i) client viewing data collection, (ii) audience measurement, or (iii) advertisement replacement.  

11. (Previously Presented)   A consent management platform disposed in a computing cloud and comprising: 
one or more processors; and 
a computer-readable storage medium having stored thereon program instructions that, upon execution by the one or processors, cause the consent management platform to carry out operations including: 
receiving from a remotely-located content-presentation device a consent- processing request comprising an identifier string specific and unique to the content- presentation device;
responsive to the consent processing request, using the identifier string to establish a secure interactive communication session with the content-presentation device configured for user selection of one or more consent options associated with a particular consent package of the consent management platform, the particular consent package comprising identifiers of consent features of a media distribution system that require prior end-user consent in order to be activated for the content-presentation device, wherein the particular consent package is one of one or more consent packages for which the content-presentation device has been designated as a target device by the consent management platform; 
receiving from the content-presentation device, via the secure interactive communication session, user consent data input including a respective consent choice for each of the one or more consent options, each respective consent choice indicating one of either acceptance or rejection of consent to activating for the content-presentation device an associated consent feature identified with the particular consent package; and 
storing the respective consent choices of the received consent data in a database of the consent management platform, wherein information corresponding to the respective consent choices stored in the database of the consent management platform is recorded in a device-based device record that is stored on the content-presentation device, and that comprises a device-based activation whitelist for recording an identifier of each consent feature associated with a respective consent choice indicating acceptance of consent.  

12. (Previously Presented)   The consent management platform of claim 11, wherein the identifier string specific and unique to the content-presentation device comprises a uniform record locator (URL) for a web resource associated with the one or more consent packages, and wherein using the identifier string to establish the secure interactive communication session with the content-presentation device comprises: retrieving from a web server of the consent management platform webpage content specific to the content-presentation device using the URL; and establishing a secure web-based communication session.  

13. (Previously Presented)   The consent management platform of claim 11, wherein the database of the consent management platform comprises a flat database storing a respective server-based device record associated with each of one or more respective content-presentation devices, including the content- presentation device, each respective server-based device record being indexed by a key that is unique to the associated respective content-presentation device, wherein each consent feature identified with the particular consent package is identified by way of a respective consent agreement, and wherein storing the respective consent choices of the received consent data in the database of the consent management platform comprises: in the server-based device record associated with the content-presentation device, setting a status of each respective consent agreement to either accepted or rejected according to the respective consent choice associated with the consent feature identified by the respective consent agreement; synchronizing the server-based activation whitelist in the server-based device record associated with the content-presentation device with the device-based activation whitelist in the device-based device record on the content-presentation device; and synchronizing the server-based sequence number in the server-based device record associated with the content-presentation device with a device-based sequence number in the device-based device record on the content-presentation device.  
14. (Previously Presented)   The consent management platform of claim 13, wherein synchronizing the server- based activation whitelist in the server-based device record associated with the content- presentation device with the device-based activation whitelist in the device-based device record on the content-presentation comprises recording in both the server-based device record and the device-based device record the identifier of each consent feature associated with a respective consent choice indicating acceptance of consent, and wherein synchronizing the server-based sequence number in the server-based device record associated with the content-presentation device with the device-based sequence number in the device-based device record on the content-presentation comprises recording the same value for both the server-based sequence number and the device-based sequence number. 
 
15. (Previously Presented)   The method of claim 14, wherein a prior version of the server-based device record is stored in the flat database prior to receiving the consent processing request, and wherein synchronizing the server-based activation whitelist in the server-based device record associated with the content-presentation device with the device-based activation whitelist in the device-based device record on the content-presentation further comprises deleting from the prior server-based activation whitelist the identifier of any consent feature corresponding to a consent feature associated with a respective consent choice indicating rejection of consent. 

 
16. (Previously Presented)   The consent management platform of claim 13, wherein the operations further include, prior to receiving the consent processing request: receiving from the content-presentation device a check-in request comprising a device token previously cryptographically-signed by the server, a global identifier (GID) that is the unique key associate with the content-presentation device, and a prior version of the device-based device record; retrieving a prior version of the server-based device record associated with the content- presentation device using the GID as an index key into the flat database; making a determination that the server-based activation whitelist in the prior version of the server-based device record associated with the content-presentation device is out of synchronization with the activation whitelist in the prior version of the device-based device record in the token; and in response to the determination, transmitting a consent request notification to the content- presentation device, the consent request notification being an indicator for causing the content- presentation device to transmit the consent processing request.  

17. (Previously Presented)   The consent management platform of claim 13, wherein the operations further include, prior to receiving the consent processing request: receiving from the content-presentation device a check-in request comprising a device token previously cryptographically-signed by the server, a global identifier (GID) that is the unique key associate with the content-presentation device, and a prior version of the device-based device record; retrieving a prior version of the server-based device record associated with the content- presentation device using the GID as an index key into the flat database; making a determination that the server-based sequence number in the server-based device record associated with the content-presentation device has the same value as the device-based sequence number in the device-based device record on the content-presentation device, wherein the determination indicates that the server-based activation whitelist in the server- based device record associated with the content-presentation device is synchronized with the device-based activation whitelist in the device-based device record on the content-presentation device, and wherein the consent-processing request comprises an unsolicited request from the content-presentation device for initiation of an interactive process for review of previous consent choices.
  
18. (Previously Presented)   The consent management platform of claim 13, wherein each respective consent agreement is associated with a human-readable description of the respective agreement, and wherein using the identifier string to establish a secure interactive communication session with the content-presentation device comprises: determining a language associated with the content-presentation device; and providing to the content-presentation device, within the interactive communication session, the human-readable description in the language.  

19. The consent management platform of claim 11, wherein the identifier of each given consent feature associated with a respective consent choice identifies at least one of (i) one or more device functions of the given consent feature that are configured for carrying out device-side operations of the given consent feature, or (ii) one or more cloud functions of the given consent feature that are configured for carrying out cloud-side operations of the given consent feature, and wherein the content-presentation device is a user device for presentation reception and presentation of at least one of video media content or audio media content, and wherein the consent features comprise a feature suite, the feature suite being at least one of (i) client viewing data collection, (ii) audience measurement, or (iii) advertisement replacement.  

20. (Previously Presented)   A non-transitory computer-readable storage medium having stored thereon program instructions that, upon execution by one or more processors of a consent management platform, cause the consent management platform to carry out operations including: receiving from a remotely-located content-presentation device a consent-processing request comprising an identifier string specific and unique to the content-presentation device; responsive to the consent processing request, using the identifier string to establish a secure interactive communication session with the content-presentation device configured for user selection of one or more consent options associated with a particular consent package of the consent management platform, the particular consent package comprising identifiers of consent features of a media distribution system that require prior end-user consent in order to be activated for the content-presentation device, wherein the particular consent package is one of one or more consent packages for which the content-presentation device has been designated as a target device by the consent management platform; receiving from the content-presentation device, via the secure interactive communication session, user consent data input including a respective consent choice for each of the one or more consent options, each respective consent choice indicating one of either acceptance or rejection of consent to activating for the content-presentation device an associated consent feature identified with the particular consent package; and storing the respective consent choices of the received consent data in a database of the consent management platform, wherein information corresponding to the respective consent choices stored in the database of the consent management platform is recorded in a device-based device record that is stored on the content-presentation device, and that comprises a device-based activation whitelist for recording an identifier of each consent feature associated with a respective consent choice indicating acceptance of consent.  

Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose the combination of features recited in claim 1 and the other independent claims, the combination of features taken as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/           Examiner, Art Unit 2423